Opinion by
Mr. Justice Bkown,
On September 19, 1898, John Blevins, now deceased, was treasurer of the City of New Castle. On that day he negotiated a loan, in the name of the city, from the First National Bank of New Castle, where he kept his account as city treasurer. The amount of the loan was $5,431.49, and he executed and delivered to the bank a note of which the following is the material part:
“New Castle, Pa., Sept. 19, 1898.
$5,431.49. Four months After Date, For Value Received I hereby promise to pay to The First National Bank of New Castle, Penn’a, or order at said bank Fifty four hundred thirty-one & 49-100 Dollars, with interest at the rate of 6 per cent, per annum after due, having deposited with said bank as collateral security for the payment of this note, and also as collateral security for all other present or future demands of any and all kinds of the said bank against the undersigned due or not due, or that may be hereafter contracted, including any indorsement made or that in future may be made by me the following property, viz: Sundries cert’s of indebtedness of City of New Castle, Pa., for $5,431.49, and interest.” The obligation was signed “City of New Castle, John Blevins, Treasurer.” This contract or loan was made without the knowledge of the city and without any authority from it; but the bank, after the death of Blevins, who was a defaulter, brought suit against it for money advanced to it, and there was a recovery in the court below. On appeal by the city the judgment against it was reversed, for reasons to be found in the opinion of this court in First National Bank v. New Castle, 224 Pa. *154285. Subsequently this action was instituted by the bank on the certificates of indebtedness which had been pledged by Blevins as collateral security for the note. These certificates had been issued by the city for municipal improvements and were indorsed in blank by the original holders. In this form they were delivered by Blevins, as city treasurer, to the bank. Nothing on the face of the note made by him as city treasurer indicated that the collateral which he thus pledged was his individual property, and the bank, in taking the certificates from him in pursuance of the writing, is presumed to have known, as the learned trial judge correctly held, that they were the property of the city, for he undertook to pledge them as its treasurer, but without any authority whatever from it to do so. On the trial these certificates were offered in evidence by the plaintiff without the accompanying note, which showed how they had been pledged. If the whole transaction had appeared in the presentation of plaintiff’s case by the production of the note, the defendant’s motion for a nonsuit could not have been denied, for nothing was developed by the plaintiff to rebut the presumption of ownership appearing from the note itself. The contention of the appellant as to the negotiability of the certificates is immaterial, in view of the notice of ownership in them appearing from the note, which the city, in its defense, offered in evidence. At the close of the testimony binding instructions for the return of a verdict in favor of the defendant would have been proper, for nothing shown by the plaintiff in rebuttal repelled the presumption of its knowledge of the ownership of the certificates. The reasons why all of the assignments of error should be overruled are so forcibly stated in the well-considered opinion of the learned trial judge, refusing a new trial and judgment for the plaintiff non obstante veredicto, that we cannot profitably add anything to it.
On that opinion let the judgment be affirmed. It is so ordered.